Case: 1:17-cv-01973 Document #: 600 Filed: 07/26/19 Page 1 of 56 PageID #:32876
                                                                                  1


 1    TRANSCRIBED FROM DIGITAL RECORDING
 2                     IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
 3                              EASTERN DIVISION
 4    MOTOROLA SOLUTIONS, INC., et al.,             )
                                                    )
 5                    Plaintiffs,                   )
                                                    )
 6                   vs.                            )   No. 17 C 1973
                                                    )
 7    HYTERA COMMUNICATIONS CORPORATION             )
      LTD., et al.,                                 )   Chicago, Illinois
 8                                                  )   July 16, 2019
                      Defendants.                   )   8:38 A.M.
 9
                     TRANSCRIPT OF PROCEEDINGS - Motion
10          BEFORE THE HONORABLE JEFFREY COLE, Magistrate Judge
11
      APPEARANCES:
12
      For the Plaintiffs:             KIRKLAND & ELLIS LLP
13                                    555 California Street, 27th Floor
                                      San Francisco, California 94101
14                                    BY: MR. ADAM R. ALPER
                                           MR. BROWN HUGH BROWN
15
                                      KIRKLAND & ELLIS LLP
16                                    333 South Hope Street
                                      Los Angeles, California 90071
17                                    BY: MR. MICHAEL W. DE VRIES
18    For the Defendants:             STEPTOE & JOHNSON,LLP
                                      1330 Connecticut Avenue, N.W.
19                                    Washington, DC 20036
                                      BY: MR. BOYD T. CLOERN
20
                            PAMELA S. WARREN, CSR, RPR
21                             Official Court Reporter
                             219 South Dearborn Street
22                                    Room 2342
                              Chicago, Illinois 60604
23                                 (312) 408-5100
24    NOTE: Please notify of correct speaker identification.
      FAILURE TO SPEAK DIRECTLY INTO THE MICROPHONE MAKES PORTIONS
25    UNINTELLIGIBLE.
Case: 1:17-cv-01973 Document #: 600 Filed: 07/26/19 Page 2 of 56 PageID #:32877
                                                                                  2


 1    APPEARANCES: Continued
 2
                                      STEPTOE & JOHNSON, LLP
 3                                    115 South LaSalle Street
                                      Suite 3100
 4                                    Chicago, Illinois 60603
                                      BY: MR. DANIEL STEVEN STRINGFIELD
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
Case: 1:17-cv-01973 Document #: 600 Filed: 07/26/19 Page 3 of 56 PageID #:32878
                                                                                  3


 1          (Proceedings held in open court:)
 2               THE CLERK: 17 C 1973, Motorola Solutions versus
 3    Hytera Communications.
 4               THE COURT: Come on up, folks.
 5               MR. ALPER: Thank you, your Honor.
 6               THE COURT: Good morning.
 7               MR. ALPER: Good morning. Adam Alper for Motorola
 8    Solutions.
 9               MR. De VRIES: Good morning, Judge. Mike De Vries for
10    Motorola.
11               THE COURT: Good morning.
12               MR. BROWN: Good morning, your Honor. Brandon Brown
13    for Motorola.
14               MR. CLOERN: Good morning, your Honor. Boyd Cloern
15    for Hytera.
16               MR. STRINGFIELD: Good morning, your Honor. Daniel
17    Stringfield for Hytera.
18               THE COURT: Good morning.
19               Well, I read every word of the two volume massive
20    report.
21               MR. CLOERN: Thank you, your Honor.
22               THE COURT: Incredibly interesting reading.
23               So we have two motions. The first motion is a motion
24    to file under seal, not surprisingly.
25               Is there any objection?
Case: 1:17-cv-01973 Document #: 600 Filed: 07/26/19 Page 4 of 56 PageID #:32879
                                                                                  4


 1               MR. ALPER: No objection, your Honor.
 2               THE COURT: All right. So the motion to file under
 3    seal, which is Number 587, is granted.
 4               Now we'll come to the real motion, which is Hytera's
 5    motion to strike. So I'm happy to hear from whoever wants to
 6    talk about it.
 7               MR. CLOERN: Thank you, your Honor. So I won't
 8    belabor what's in the papers.
 9          (Discussion off the record.)
10               THE COURT: Okay. Sorry. Go ahead.
11               MR. CLOERN: So the motion is really about fairness
12    and due process. Rule 26 requires -- and this is from the
13    advisory notes. We cited this in the brief -- that the report
14    state the testimony the witness is expected to present during
15    direct examination at trial. The trial is scheduled for ten
16    days. We have raised with Motorola a number of times that, you
17    know, is that really all you want for trial is ten days? The
18    case seems to be pretty big. And Motorola says, we want the
19    trial to go on November 1. We want it to be ten days.
20               This 2000-page monster report for Dr. Wicker, Motorola
21    might get in a ten-day trial four days of direct testimony
22    time. Split maybe four and a half. I don't think Dr. Wicker
23    could testify about this report in four days.
24               THE COURT: I don't think he plans to.
25               MR. CLOERN: I --
Case: 1:17-cv-01973 Document #: 600 Filed: 07/26/19 Page 5 of 56 PageID #:32880
                                                                                  5


 1               THE COURT: I shouldn't say it though. I don't think
 2    he plans to testify about that report in haec verba. He's
 3    going to testify. And the report is for your edification, not
 4    for the jurors. It is for you.
 5               MR. CLOERN: I -- I understand that, your Honor.
 6               But the rule -- what Rule 26 says is the report should
 7    tell us what his trial testimony is going to be.
 8               THE COURT: And it does. They state in their -- in
 9    their rapid response that there -- you don't cite a case, and I
10    guess they say there isn't one, which says that the -- here,
11    I'll read you exactly what they say.
12               Unsurprisingly not a single case -- this is on page 1
13    -- cited by Hytera supports striking a report for being too
14    detailed; rather detail is encouraged to, quote, shorten or
15    decrease the need for expert depositions and thus conserve
16    resources. The last part struck me as sort of comical in this
17    case.
18               But I thought basically the -- the purpose was to not
19    tell you what was going to be said at trial, but to give you a
20    forecast of what might be said and for you to decide whether or
21    not you need to take depositions.
22               I confess to you, I don't know anybody in a big time
23    case who doesn't take the deposition of the expert or experts.
24    It just doesn't happen.
25               I'm sorry. Could you hold on a second?
Case: 1:17-cv-01973 Document #: 600 Filed: 07/26/19 Page 6 of 56 PageID #:32881
                                                                                  6


 1          (Discussion off the record.)
 2               THE COURT: Sorry. Go ahead.
 3               MR. CLOERN: Thank you, your Honor.
 4               THE COURT: So I -- and I -- listen, I appreciate the
 5    length. The report was too heavy to carry out here. I mean,
 6    it is -- well, you know what it is.
 7               And it is largely unintelligible except to people who
 8    are sort of in the know.
 9               But that's not exactly the test. I mean, your concern
10    is that the trial is too -- too limited and too short. And you
11    may be right, and you may not be. But that's not -- it is none
12    of my business. It is a matter for you all and the trial
13    judge.
14               There isn't a large case anywhere, I don't think, in
15    which a trial judge doesn't set parameters for the length of
16    the trial. They may get changed. But that's at least the way
17    you start. But I can't do anything about that.
18               MR. CLOERN: So a couple of points on that, your
19    Honor. We are not --
20               THE COURT: Excuse me one more second. A thought
21    occurred to me.
22               I can't and ought not to change a report to fit the
23    trial schedule of somebody else who is going to be overseeing
24    whatever you all do. The rule absolutely doesn't say that.
25    And there isn't a case that even suggests that I can do that or
Case: 1:17-cv-01973 Document #: 600 Filed: 07/26/19 Page 7 of 56 PageID #:32882
                                                                                  7


 1    should do it. And I don't think I should do it.
 2               But that doesn't say all your other arguments don't
 3    have some merit maybe. But just that one alone, the two don't
 4    coalesce,
 5               MR. CLOERN: A couple responses, your Honor. It is
 6    not that the report is too detailed. That's not Hytera's
 7    concern. Hytera's concern is that the report hides the ball.
 8    And I think that your Honor does have the authority to -- and
 9    to do something here because this is about discovery
10    management. It is very -- it is the same issue that we faced
11    in fact discovery where --
12               THE COURT: I know. You say they're hiding the ball.
13    That's the phrase you used.
14               MR. CLOERN: That's right, your Honor.
15               And so somewhere in the 2000 pages of the report
16    itself and the three or four thousand pages of exhibits, the
17    expert's opinion is in there somewhere.
18               THE COURT: Right. Did you take his deposition?
19               MR. CLOERN: We will take his deposition, your Honor,
20    absolutely, and --
21               THE COURT: I assume you will then find out at the
22    deposition whether he's the real McCoy or a total fraud who has
23    got a big thick two volume report that he really can't
24    explicate at all.
25               I think your sense of what he should be doing is
Case: 1:17-cv-01973 Document #: 600 Filed: 07/26/19 Page 8 of 56 PageID #:32883
                                                                                  8


 1    right. But your focus on me as the person to try to get that
 2    done for you is wrong.
 3               MR. CLOERN: So --
 4               THE COURT: I don't like the report either. I think
 5    the report is -- I had a lot of reactions to the report. But
 6    this is the way that Motorola has been trying the case from day
 7    one. You can be sure that when it comes time to tell the jury
 8    what happened, it will be simplicity itself. But I can't make
 9    them tell you what they're going to do at the trial. But
10    you're smart, you'll know what they're going to do.
11               (Unintelligible) not going to fool you.
12               MR. CLOERN: Actually, your Honor, it -- we don't have
13    any idea. So there is two issues. There is two issues.
14    Motorola is insisting on a November 1 trial date and a ten-day
15    trial, and that's what the schedule currently is. And this
16    report is inappropriate within that context and should be
17    scaled back. And we believe that your Honor has the
18    authority --
19               THE COURT: And I --
20               MR. CLOERN: -- to do that.
21               THE COURT: -- do not believe I have the authority.
22    And you don't say -- and you should cite, and you do not cite,
23    a single case that is remotely suggestive of the idea that I
24    have authority to get somebody to change -- let us assume an
25    otherwise rule -- thanks, Mary Ellen -- rule appropriate report
Case: 1:17-cv-01973 Document #: 600 Filed: 07/26/19 Page 9 of 56 PageID #:32884
                                                                                  9


 1    to fit what Judge Norgle or some other district judge has
 2    decided is the proper time limit.
 3               Supposing Judge Norgle said, okay, this case is going
 4    to be tried in two days. Well, I would think you would win in
 5    the Court of Appeals. But leaving that aside, if you came to
 6    me and said, we have two days to try this case, and look at
 7    what we have got, I would say to you there is not a thing I can
 8    do. But they have the same two days to try the case. I
 9    understand your problem is different than theirs.
10               But I don't think I can do that. And I don't think
11    that you presented me with a case that is so grave and drastic
12    that I have some kind of inherent power to do anything about
13    that thing that they presented.
14               Supposing he said to you, okay, each side has a day.
15    And then you get presented with this gigantic report. Could I
16    do anything then? I'm not so sure. But maybe. But that's not
17    the case.
18               Ten days is a fairly long time for, I think -- it is
19    at bottom a pretty simple case. Did somebody steal Motorola's
20    stuff and take it to Hytera and then put it on their computers?
21    I don't think that's very hard for anybody to understand.
22               And no jury is going to understand what that guy is
23    talking about in that report.
24               But they have got this -- they have the same kind of
25    report, I assume. They are -- their person is as -- well, I'm
Case: 1:17-cv-01973 Document #: 600 Filed: 07/26/19 Page 10 of 56 PageID #:32885
                                                                                   10


 1    sorry. I'm taking your time. I don't mean to do that.
 2               MR. CLOERN: So --
 3               THE COURT: I really do appreciate what you are
 4    saying. And I do -- I do not think Motorola has played the
 5    game straight the whole way.
 6               And part of the fault, I think, for allowing what has
 7    happened to happen might be mine. But I think in the long run
 8    it sort of all evens out and you get to where you want to get
 9    to.
 10              But I can't -- I can't extend the discovery for you,
 11   and I -- you have been before Judge Norgle a few times on
 12   discovery scheduling matters. I thought I was administering
 13   discovery. You all didn't think that. You sought to ask Judge
 14   Norgle to fool around with the time frame, so he did.
 15              I can't do anything about the trial date.
 16              MR. CLOERN: Well, your Honor --
 17              THE COURT: If they present anything like what's in
 18   that report to the jury, they're going to lose the case.
 19              MR. CLOERN: We -- I agree, your Honor.
 20              THE COURT: But you think Mr. Alper --
 21              MR. CLOERN: Which is why --
 22              THE COURT: -- knows that?
 23              MR. CLOERN: Which is why they're not going to do
 24   that. And what that means is we're entitled -- that -- the
 25   whole point of discovery is to find out what the other side is
Case: 1:17-cv-01973 Document #: 600 Filed: 07/26/19 Page 11 of 56 PageID #:32886
                                                                                   11


 1    going to say at trial. And this report doesn't tell us what
 2    the other side is going to say at trial. This report -- this
 3    report goes through every document in the case. It -- this
 4    report it -- it hides the ball. It doesn't tell us what is
 5    going to occur at trial. And that is the point of a report.
 6               THE COURT: Well, if you're -- if you're accurate,
 7    then what he will testify to at trial won't support the case.
 8               MR. CLOERN: Well, it is -- it is in there
 9    somewhere --
 10              THE COURT: Why didn't you ask for summary --
 11              MR. CLOERN: -- we just don't know where it is.
 12              THE COURT: -- judgment on what you have already got
 13   now that basically is arguing that there is not a shred of
 14   support, now that you have the expert report, that supports
 15   what they're saying?
 16              MR. CLOERN: Well --
 17              THE COURT: That's what all the cases historically
 18   have done. People aren't satisfied that there is enough
 19   evidence to show there is a trade secret or whatever, and
 20   they -- or it is inadequately formulated, and they ask the
 21   Judge for summary judgment. Lots of times they get summary
 22   judgment; lots of time they don't.
 23              MR. CLOERN: Well, your Honor, we will be filing
 24   summary judgment motions.
 25              THE COURT: Okay.
Case: 1:17-cv-01973 Document #: 600 Filed: 07/26/19 Page 12 of 56 PageID #:32887
                                                                                   12


 1               MR. CLOERN: And, you know, those will -- those will
 2    probably be filed in fairly short order.
 3               THE COURT: No, keep going.
 4               MR. CLOERN: Okay.
 5               THE COURT: I'll --
 6               MR. CLOERN: So there is also a more fundamental
 7    issue, your Honor, with the Wicker report. Motorola argues in
 8    its opposition that everything in the Wicker report, this
 9    2000-plus page report, was disclosed in the interrogatory
 10   responses of Motorola during fact discovery. And that
 11   is -- that is not correct.
 12              So the Wicker report really has two big chunks, from
 13   page 14 to page 1257 -- and 67 -- is the disclosure of
 14   Motorola's trade secrets. They take 1250 pages and say, here's
 15   what our trade secrets are. They go through each 29 of them.
 16   And each one is about 50 to 70 pages.
 17              THE COURT: Hold on.
 18         (Discussion off the record.)
 19              THE COURT: Go ahead.
 20              MR. CLOERN: Okay. So in the Wicker report, the first
 21   major section from page 14 to page 1267 --
 22              THE COURT: And tell the lawyers they're going to have
 23   to come back when they're done.
 24              THE CLERK: Okay.
 25              MR. CLOERN: That's 1250 plus pages of just -- it is
Case: 1:17-cv-01973 Document #: 600 Filed: 07/26/19 Page 13 of 56 PageID #:32888
                                                                                   13


 1    entitled -- that section is entitled background of the trade
 2    secrets. It says, here's where our trade secrets are. And it
 3    goes through each of the 29 or 30 trade secrets. And there
 4    is --
 5               THE COURT: Go -- can you figure out what the 29 are
 6    from that section?
 7               MR. CLOERN: Well, we know that -- so --
 8               THE COURT: You know that though already, right?
 9               MR. CLOERN: We -- we do. We do. We know what the
 10   20 -- what Motorola is asserting are the --
 11              THE COURT: Sets.
 12              MR. CLOERN: That's right. Of the 29 trade secrets.
 13              The issue is that the disclosure that's in this report
 14   is far beyond anything that we received in fact discovery. And
 15   that is an issue for expert reports, and it is improper.
 16              So, for example, if you -- Trade Secret Number 1, what
 17   was disclosed in discovery is a one-page description. It is
 18   now 19 pages.
 19              Trade secret Number 2 --
 20              THE COURT: Well, that -- I'm not saying that's right.
 21   And I'm not even saying they're acting inappropriate -- in the
 22   appropriate way. But if it took him, I don't know -- 19 pages
 23   to talk about a one-page thing, I -- isn't that -- has its own
 24   value? And I would think in your deposition you would be able
 25   to discuss that with him.
Case: 1:17-cv-01973 Document #: 600 Filed: 07/26/19 Page 14 of 56 PageID #:32889
                                                                                   14


 1               But you're asking me not simply to know what you folks
 2    know, but to be an expert, as great an expert as the expert, on
 3    both sides. And I should then decide what is appropriate for
 4    the exegesis of that trade secret. I can't do that and neither
 5    can any Judge I know. Except a couple who are engineers, and
 6    they are few and far between in this country.
 7               MR. CLOERN: Well -- okay, your Honor. So can we
 8    address then the deposition of Dr. Wicker for a moment?
 9               THE COURT: Sure. But I can't -- you really can't ask
 10   me or anyone else to go through those 1400 pages and decide
 11   what he -- which aspect of his technical discussion is
 12   appropriate and not. How in the -- that's what a trial is for.
 13              MR. CLOERN: Well, we had -- your Honor, I absolutely
 14   agree that that's what a trial is for. And the problem is is
 15   there was a total of 200 pages of disclosure in fact discovery
 16   on these 29 trade secrets.
 17              Now there is almost 1500 pages of disclosure. And
 18   what we got in fact discovery, it was never more than a
 19   paragraph of what the trade secret is. And the rest of it was
 20   just citations to source code and documents. Now there is
 21   pages and pages of description.
 22              The point is we're trying to find out --
 23              THE COURT: Well, can't you -- can't you -- I'm --
 24   realistically can't your experts know? They would be able to
 25   go through that as fast as you can go through a case, and I bet
Case: 1:17-cv-01973 Document #: 600 Filed: 07/26/19 Page 15 of 56 PageID #:32890
                                                                                   15


 1    faster.
 2               MR. CLOERN: Well, that's the problem. That's why
 3    we're here, your Honor. We have -- we have a DMR radio expert
 4    and his team. We have a source code expert and her team. We
 5    hired a whole other source code firm. We have groups of
 6    experts, more than three sets, groups of experts with teams
 7    behind them.
 8               We have added four or five new lawyers to the case.
 9    The -- and we are having difficulty getting through this and
 10   getting a response out by August the 5th. That I
 11   guess -- that's what our real problem is is this is not fair.
 12              We're going to be -- we're not going to -- we can't
 13   get the response done by August the 5th. And the problem is is
 14   because this report is way out of whack with this case. And so
 15   we're -- we are trying to get through it, and we're -- most of
 16   it is we're seeing for the first time.
 17              So, you know, for example, most of these trade
 18   secrets -- all these trade secrets, what we got in discovery
 19   was a paragraph or two description. And now there is pages and
 20   pages and pages. And we have been down this road --
 21              THE COURT: Wouldn't you think it would be -- wouldn't
 22   you think it would be beneficial to ask their -- if you look at
 23   the -- the Court -- materials from all the Courts of Appeals,
 24   they are so down on experts. You can get an expert to say
 25   anything.
Case: 1:17-cv-01973 Document #: 600 Filed: 07/26/19 Page 16 of 56 PageID #:32891
                                                                                   16


 1               But there is lists and scores of cases and Law Review
 2    articles that you could make that expert look, in front of the
 3    jury, foolish for -- they give you what, a page and a half,
 4    whatever, and it takes him however many hundreds of pages?
 5    Either he's not worth his salt or he is attempting to obfuscate
 6    the case.
 7               They're going to have to convince 12 people of the
 8    value of his testimony. And if he gives testimony in an hour
 9    that took him 1400 pages of gibberish to put forth to you, do
 10   you think that these 12 regular folks won't have an impression
 11   about that?
 12              Now I realize that does not dispose of your issues. I
 13   do know that. But I -- I -- when I saw that report, I thought
 14   that Motorola -- I thought Motorola was attempting perhaps to
 15   do what it shouldn't do, but I don't know, and I'm not sure.
 16   And all I can tell you is there is a schedule that cannot be
 17   changed. At least I can't change it.
 18              If you have a real concern that -- and I am not
 19   telling you to do this. I'm not urging you to do this. I'm
 20   telling you what my limitations are. I can't alter a schedule
 21   that the district court has really set in stone for you folks
 22   repeatedly.
 23              MR. CLOERN: I understand that, your Honor.
 24              THE COURT: And that's what I would be doing if I did
 25   anything. Even if I had -- even if I were to agree with you.
Case: 1:17-cv-01973 Document #: 600 Filed: 07/26/19 Page 17 of 56 PageID #:32892
                                                                                   17


 1               MR. CLOERN: So, your Honor, we understand that. And
 2    I would like to address that in just one second. I would like
 3    to make two quick points before I do. The situation that
 4    Hytera finds itself in --
 5               THE COURT: Let me say one other thing.
 6               MR. CLOERN: Sure.
 7               THE COURT: And I don't mean to -- but as the thoughts
 8    occur to me, I -- you know what you want to say, and I don't
 9    have that.
 10              MR. CLOERN: Well, that's generous, your Honor, but,
 11   thank you.
 12              THE COURT: No, you definitely do. You all do.
 13         (Laughter.)
 14              THE COURT: And now I forgot what I was going to say.
 15              Oh, the report, at least most cases, do not admit the
 16   report. They wouldn't have the temerity of put in a 1400-page
 17   report. The jury will think they're -- I don't know what they
 18   would think.
 19              Reports are hearsay basically. They are not
 20   admissible. Testimony is admissible. So when he gets up
 21   there, the question is what has he said and how are you going
 22   to examine him? The report is a vehicle for you to utilize,
 23   really, you, to cross examine him.
 24              Now if he gets up and tells the jury about, you know,
 25   an hour or so about these various trade secrets, I would think
Case: 1:17-cv-01973 Document #: 600 Filed: 07/26/19 Page 18 of 56 PageID #:32893
                                                                                   18


 1    you would demonstrate to the jury what he did in this report
 2    and how obfuscatory it really was. And if the jury gets the
 3    sense that Motorola is really playing fast and loose with you,
 4    well, that's not very beneficial to them.
 5               That doesn't answer your total arguments, I understand
 6    that. They are just thoughts that occur to me. And maybe
 7    they're wrong.
 8               I -- I really -- I skimmed the report. I don't -- I
 9    couldn't read that and understand it. And I would bet the
 10   lawyers couldn't without help.
 11              But I can't -- I don't know how to dictate the length
 12   that a report should be. What was it they asked Abe Lincoln,
 13   how long should a man's legs be? And he said, long enough to
 14   touch the ground or something like that.
 15         (Laughter.)
 16              THE COURT: I can't -- how can I say, well, his report
 17   shouldn't be 1400 pages, it should be eight. Oh, no, maybe it
 18   should be six. Well, maybe it should be 12. There is no way I
 19   can tell a guy who is opining on the most (unintelligible)
 20   concept what he should be saying.
 21              MR. CLOERN: I understand that, your Honor.
 22              A couple -- couple quick points. Couple quick points.
 23   Just as a practical matter, logistically, what we are faced
 24   with in preparing for trial -- there is a ten-day trial between
 25   voir dire and arguments and other things. Both sides might get
Case: 1:17-cv-01973 Document #: 600 Filed: 07/26/19 Page 19 of 56 PageID #:32894
                                                                                   19


 1    four, four and a half days of testimony. Right? So Hytera is
 2    going to have four, four and a half days.
 3               Our experts are going to have to rebut Dr. Wicker and
 4    the things that Dr. Wicker says. We have no idea what we are
 5    going to need to rebut in this 2000-page report. I think
 6    everyone is in agreement that Motorola --
 7               THE COURT: That's why you take his deposition.
 8               MR. CLOERN: And that's -- I agree, and that's exactly
 9    where I'm going. That's exactly where I'm going.
 10              Our first problem is figuring out how to respond to
 11   this 2000-page report by August 5th. Ninety percent of which
 12   we have never seen before. But we'll figure that out or we'll
 13   address it with Judge Norgle because it is a scheduling issue,
 14   and we're set to see him on Friday.
 15              The next issue though is how do we prepare for trial
 16   when we have limited trial time to try to figure out what
 17   Dr. Wicker's opinion, what his direct testimony really is going
 18   to be? And that is, according to Rule 26, the purpose of a
 19   report so that the other side gets notice and can build its
 20   case for trial.
 21              Now we do --
 22              THE COURT: And decide whether or not to take a
 23   deposition.
 24              MR. CLOERN: And -- exactly.
 25              THE COURT: It says that over and over --
Case: 1:17-cv-01973 Document #: 600 Filed: 07/26/19 Page 20 of 56 PageID #:32895
                                                                                   20


 1               MR. CLOERN: And we will.
 2               THE COURT: -- and over.
 3               MR. CLOERN: Yes, your Honor. And we will take his
 4    deposition.
 5               THE COURT: Of course.
 6               MR. CLOERN: And so that leads me to what I asked
 7    earlier, if we could talk about that for just a second.
 8               So this is a 2000-plus page report with -- I think it
 9    is more closer to 5000 pages with the exhibits. We're not
 10   going to get done in a day.
 11              THE COURT: Well, why don't you ask him how long it
 12   took him to prepare the report? I would think that that would
 13   really (unintelligible).
 14              MR. CLOERN: Well, your Honor --
 15              THE COURT: I would like to know that.
 16              MR. ALPER: I can answer that question very simply.
 17              THE COURT: No, Mr. Alper, not yet.
 18              MR. CLOERN: Can I -- so, your Honor, that actually is
 19   a very important point that is an issue I think for your
 20   Honor --
 21              THE COURT: Maybe.
 22              MR. CLOERN: -- in managing discovery.
 23              THE COURT: Maybe you'll find -- no, not find -- maybe
 24   you're going to find out that he had all sorts of help. Maybe
 25   he didn't prepare it even though it has got his name on it.
Case: 1:17-cv-01973 Document #: 600 Filed: 07/26/19 Page 21 of 56 PageID #:32896
                                                                                   21


 1    Maybe -- maybe Mr. Alper prepared part of the report. Who
 2    knows? I don't know.
 3               MR. CLOERN: Well, your Honor --
 4               THE COURT: You will find out.
 5               MR. CLOERN: This report I guaran-- -- so in fact
 6    discovery, you may recall during fact discovery, until May 10th
 7    we had a one sentence description of each of the trade secrets.
 8    One sentence until May 10th.
 9               On May 10th, after your Honor mentioned in a minute
 10   order technical advisor --
 11              THE COURT: Well, I did more than mention, but --
 12              MR. CLOERN: That's right. I wanted to just -- I
 13   didn't want to take too many liberties.
 14              But what that got was -- what that got was by May
 15   10th, that got us the -- a supplemental description of a few
 16   pages for each trade secret. Okay?
 17              June 28th we get this 2000-page monster where we get
 18   50 to 100 pages describing each trade secret. There is no way
 19   that was written from scratch after May 10th.
 20              THE COURT: Why don't --
 21              MR. CLOERN: All --
 22              THE COURT: Why don't you find out.
 23              MR. CLOERN: We do --
 24              THE COURT: I'm not disagreeing with anything you're
 25   saying.
Case: 1:17-cv-01973 Document #: 600 Filed: 07/26/19 Page 22 of 56 PageID #:32897
                                                                                   22


 1               MR. CLOERN: The point is they had it in discovery.
 2               THE COURT: Well, why don't --
 3               MR. CLOERN: They didn't give it to us, and they
 4    should have.
 5               THE COURT: Can you -- if you find that out, and you
 6    can prove that, what you can do with that, that could really
 7    turn the whole case around, maybe.
 8               But I'm not the lawyer. You guys are so wonderfully
 9    skilled. You know what to do. But I would think that the idea
 10   that this should be or anything should be just a kind of dry
 11   technical exposition of what the guy thinks, what you're
 12   telling me now doesn't seem to square with that.
 13              Now I'm sure Mr. Alper has an explanation. It doesn't
 14   matter what he says or what you say. Find out what the witness
 15   has to say. On the question you ask depends the answer you
 16   get. Ask the right questions.
 17              MR. CLOERN: We will, your Honor. So that brings us
 18   to the deposition.
 19              THE COURT: Okay.
 20              MR. CLOERN: We -- we would like to request at least
 21   five days for this 2000-page report. I don't see how we get
 22   through it. I mean, each trade secret is described in 100
 23   pages, 50 to 100 pages. There is 29 of them. --
 24              THE COURT: And you multiply that of how long is --
 25   how long would the testimony then be?
Case: 1:17-cv-01973 Document #: 600 Filed: 07/26/19 Page 23 of 56 PageID #:32898
                                                                                   23


 1               MR. CLOERN: The testimony?
 2               THE COURT: Yeah. Obviously --
 3               MR. CLOERN: I actually -- actually --
 4               THE COURT: Obviously not that long.
 5               MR. CLOERN: For the deposition or trial?
 6               Yeah, so what I had -- if we spend 30 minutes per
 7    trade secret cross examining --
 8               THE COURT: That's pretty -- that's pretty reasonable,
 9    I think.
 10              MR. CLOERN: Thirty minutes --
 11              THE COURT: Thirty minutes per trade secret? Sure.
 12              MR. CLOERN: Well, I mean, that covers 50 to 100 pages
 13   of the report.
 14              THE COURT: I -- forget his report. I'm just saying
 15   that the time per trade secret in the abstract is very
 16   reasonable.
 17              MR. CLOERN: So there is -- there is what the trade
 18   secret is.
 19              THE COURT: Yeah.
 20              MR. CLOERN: Right? That's one issue.
 21              THE COURT: Right.
 22              MR. CLOERN: And then the other issue is the --
 23              THE COURT: Why is there -- why is it violative of --
 24              MR. CLOERN: -- Hytera's --
 25              THE COURT: -- Motorola's trade secrets?
Case: 1:17-cv-01973 Document #: 600 Filed: 07/26/19 Page 24 of 56 PageID #:32899
                                                                                   24


 1               MR. CLOERN: That's right. That's how to -- what's
 2    Hytera's --
 3               THE COURT: Exactly.
 4               MR. CLOERN: -- what's their contention on Hytera's
 5    product?
 6               THE COURT: Right.
 7               MR. CLOERN: And whether Hytera's product
 8    misappropriates it.
 9               THE COURT: Right.
 10              MR. CLOERN: Right?
 11              THE COURT: Yeah.
 12              MR. CLOERN: So I would think probably an hour per
 13   trade secret would be about the best that we could do to cover
 14   those two issues.
 15              And there is more issues than just that because this
 16   expert goes through and talks about a lot of things that we
 17   think experts on technical issues shouldn't talk about. For
 18   example, he goes through and says, well, the CEO of Hytera,
 19   Mr. Chen, had to know what was going on because I see Motorola
 20   documents here and there and the other place.
 21              THE COURT: Well, did --
 22              MR. CLOERN: And the --
 23              THE COURT: But isn't that what he concludes is the
 24   basis for his ultimate conclusion?
 25              MR. CLOERN: Well, and he gives --
Case: 1:17-cv-01973 Document #: 600 Filed: 07/26/19 Page 25 of 56 PageID #:32900
                                                                                   25


 1               THE COURT: Part.
 2               MR. CLOERN: He says opinion. He says, I have been in
 3    technology companies before --
 4               THE COURT: And I know how they work.
 5               MR. CLOERN: -- and I know how they work. And
 6    everybody in Hytera knew about it. Everybody in Hytera was
 7    guilty. And everybody --
 8               THE COURT: Well, that's not an appropriate expert
 9    opinion.
 10              MR. CLOERN: I -- we agree.
 11              THE COURT: Yeah.
 12              MR. CLOERN: But it is still something that --
 13              THE COURT: But we're not -- I know, but we're not
 14   going to go through chapter and verse. Again it says that and
 15   (unintelligible) that.
 16              But they are what they are. And the admissibility of
 17   that kind of material will be for -- ultimately for Judge
 18   Norgle. But I understand yours is a time problem.
 19              MR. CLOERN: If we did an hour a trade secret --
 20              THE COURT: Right.
 21              MR. CLOERN: -- that's 29 hours. That would be about
 22   four days. Plus then the copyright issues we could cover in a
 23   day. So we think five days would be appropriate.
 24              THE COURT: Okay. Well, he's sort of the key guy.
 25              MR. CLOERN: He is.
Case: 1:17-cv-01973 Document #: 600 Filed: 07/26/19 Page 26 of 56 PageID #:32901
                                                                                   26


 1               THE COURT: Or a key guy.
 2               MR. CLOERN: Well, it's -- there is three
 3    expert -- you're exactly right. He's the key technical guy.
 4    Then there is a damages expert as well.
 5               THE COURT: Well --
 6               MR. CLOERN: And they have a third expert --
 7               THE COURT: You don't get the damages unless he makes
 8    the case.
 9               MR. CLOERN: Agreed.
 10              THE COURT: Or someone makes the case.
 11              MR. CLOERN: Agreed.
 12              THE COURT: Okay. So you want five days.
 13              MR. CLOERN: Yes, your Honor.
 14              THE COURT: Mr. Alper?
 15              MR. ALPER: May I just very briefly respond to some of
 16   the --
 17              THE COURT: Sure.
 18              MR. ALPER: -- other pieces of this?
 19              THE COURT: Sure.
 20              MR. ALPER: I mean, we obviously agree with the
 21   direction that your Honor is heading in with respect to the
 22   motion to strike.
 23              I will just comment on a couple of things just for the
 24   sake of, you know, filling the record because we disagree with
 25   a few of the statements that Mr. Cloern made.
Case: 1:17-cv-01973 Document #: 600 Filed: 07/26/19 Page 27 of 56 PageID #:32902
                                                                                   27


 1               He said that -- a couple of things. He said that 90
 2    percent of what's in the report they haven't seen before. This
 3    we categorically disagree with that. Every contention,
 4    you -- every document, every opinion or every allegation or
 5    fact was in our interrogatory responses. Those total hundreds
 6    and hundreds and hundreds of pages of detailed narration which
 7    were disclosed throughout the course of this case.
 8               And when it comes to the scope of this case -- and
 9    you -- we didn't see in their briefing -- they didn't raise a
 10   single document, a single allegation, a single trade secret, a
 11   single contention that hadn't been disclosed in the discovery
 12   period. Just absent from their briefing entirely. Because we
 13   tried to stay within the four corners of what had previously
 14   been disclosed in the case.
 15              On top of that, a very critical point in this case is
 16   -- was in May, as Mr. Cloern said, when in order to resolve the
 17   Motorola -- one of the Hytera's motion to compel additional
 18   deposition time, we got together and we had a real meet and
 19   confer over the scope of the case, your Honor, that culminated
 20   in the order, Docket Number 520, that -- that covered the scope
 21   of the case and how we were going to disclose our case going
 22   forward for purposes of discovery.
 23              And in that -- in that stipulated order we came down
 24   to 29 trade secrets, and that was not unilaterally dictated by
 25   us, your Honor, that was a real conference where, in fact,
Case: 1:17-cv-01973 Document #: 600 Filed: 07/26/19 Page 28 of 56 PageID #:32903
                                                                                   28


 1    Mr. Cloern and Mr. Allen, his colleague, told us, here are
 2    trade secrets we want you to drop because we think they are too
 3    broad, and we did that. So it was a discussion. We ended up
 4    with the current 29 trade secrets. That's in this order.
 5               We then -- we then in terms of how they were going to
 6    be disclosed for purposes of discovery, we specified in the
 7    order exactly how that was going to be done. And then behind
 8    the scenes, just to be sure that this wouldn't lead to another
 9    dispute, we actually sent them samples of our disclosures that
 10   ultimately ended up in the interrogatories.
 11              He says there is one page. If you go to their motion
 12   before Judge Norgle to extend the discovery date, they say as a
 13   reason to extend the trial date that our interrogatory
 14   responses on that issue were 18 pages of -- up to 18 pages of
 15   trade secret.
 16              So these were detailed interrogatory responses that we
 17   sent them drafts of before we entered into this order. They
 18   came back, they said, you know what, this is good, but we want
 19   more here. This is too many documents. Reduce the number of
 20   documents. Reduce the number of source code. But give us more
 21   detail per file on the source code. And they would send us
 22   back comments. And then we got together and -- I'll never
 23   forget. I was at a hotel where we finally reached agreement on
 24   the form of this disclosure. We then went together at
 25   breakneck pace, got those disclosures. We put the order in.
Case: 1:17-cv-01973 Document #: 600 Filed: 07/26/19 Page 29 of 56 PageID #:32904
                                                                                   29


 1    And if you look at the order, the order actually says, Motorola
 2    will significantly reduce the number of documents that are
 3    cited. By way of example, and then it goes through examples of
 4    the types of documents that we can cite.
 5               Then it says, Motorola will further reduce the volume
 6    of cited source code. And it talks about that.
 7               And then it talk -- it says, Motorola will identify
 8    the specific feature or functionality that is claimed in the
 9    trade secret and identify documents and individual pages where
 10   the feature or functionality in reference, and reference the
 11   applicable lowest level source code, subdirectories, et cetera.
 12              So it goes through in great detail, and that's because
 13   they have -- we were actually passing back and forth drafts of
 14   the actual disclosures.
 15              We then entered this order. We then provided the
 16   disclosures to them. And then they took 270 hours of
 17   depositions, your Honor, on those disclosures.
 18              There is nothing in Dr. Wicker's report from a
 19   substantive perspective that goes beyond the scope of that
 20   disclosure that they agreed to. That's in the disclosures.
 21              And not only agreed to, we had a real meet and confer
 22   over this, and they agreed that was sufficient for discovery.
 23              I will tell you at the very end of this order it says,
 24   they don't -- they reserve all rights at some later point and
 25   so forth, of course. But we had a -- that wasn't just a hand
Case: 1:17-cv-01973 Document #: 600 Filed: 07/26/19 Page 30 of 56 PageID #:32905
                                                                                   30


 1    waving, we actually got together about all of this stuff.
 2               And Dr. Wicker stays within that. And when it comes
 3    to the number of pages, your Honor is absolutely right, that's
 4    not what the relevant question is. It is whether did -- is
 5    what he -- is what he's doing new? It is not. It's all -- it
 6    was a part of the scope -- it is within the scope of what he
 7    had proposed. What we had disclosed before that he had been
 8    involved with, in fact. You'll find that out. And then they
 9    depose him, and -- in the many hundreds of pages that we had
 10   already provided.
 11              So when they say -- when Mr. Cloern says, 90 percent
 12   of this we haven't seen before, 100 percent they have seen
 13   before.
 14              Now Dr. Wicker, as he's entitled to do as an expert,
 15   he puts it in his words and he narrates a little bit. But in
 16   terms of the total number of pages, your Honor, it is
 17   absolutely quite similar.
 18              When they first wrote us, we can have -- after we
 19   serve the report they say, we think the volume is too great.
 20   We sent them what we thought would be a helpful tool. So we
 21   sent a -- a consolidated version of the Wicker report over to
 22   them where we did two things, your Honor, we took -- there were
 23   certain code analyses that were -- that are common to the trade
 24   secrets that were essentially repeated throughout the report.
 25   They didn't need to be because they are the same code analyses,
Case: 1:17-cv-01973 Document #: 600 Filed: 07/26/19 Page 31 of 56 PageID #:32906
                                                                                   31


 1    and so we consolidated those.
 2               And then we had put in screenshots for ease of
 3    readability, to help, and -- but this -- so we took those out.
 4    Kept the cites, kept the pin cites, but took the, like, very
 5    large screenshots out.
 6               And that took the report down from 2000 pages or -- or
 7    a little bit over 2000 pages to 975. And that is around the
 8    length of the interrogatory responses that we had provided
 9    during discovery.
 10              And so page count -- it is not about page counting, it
 11   is about substance. And we had very much gone to great lengths
 12   to provide them these disclosures.
 13              In terms of what Dr. Wicker is doing and the
 14   allegation that he's hiding the ball, if you look at the
 15   report, and if you were an engineer or an expert like
 16   Dr. Wicker, what you would see is that he's -- he's not -- this
 17   is a situation where he's like string -- making a conclusion
 18   and string citing a bunch of documents in these -- and then
 19   he's going to like pull one out later at trial and potentially
 20   rely on it.
 21              He's going through, just as we did in our
 22   interrogatory responses, the evidence showing the fact and
 23   explaining where in a document you can find the fact, just like
 24   we did in our interrogatories. We did it just that way,
 25   providing a very long narrative of the trade secrets and the
Case: 1:17-cv-01973 Document #: 600 Filed: 07/26/19 Page 32 of 56 PageID #:32907
                                                                                   32


 1    evidence before discovery closed.
 2               And then Mr. Cloern, he starts talking about how it
 3    is -- well, now it is not 2000 pages, it is 5000 pages. What
 4    he's referring to are exhibits that show line by line code
 5    copy, which were disclosed back -- disclosed to Hytera
 6    beginning in October 2018, your Honor, and then supplemented in
 7    March. And then supplemented again, but this -- the core
 8    substance was in October and then a supplement in March. And
 9    it is an attachment.
 10              The only difference, your Honor, between the
 11   attachments to Dr. Wicker's report and the attachment to our
 12   interrogatory responses way back then is that in the
 13   interrogatory responses it has citations to the lines of code.
 14   In Dr. Wicker's report it has citations to lines of code, and
 15   then the screenshots of that code. Substantively exactly the
 16   same.
 17              So for them to say that it wasn't disclosed is to us
 18   -- it is hard for us to believe or understand, particularly
 19   when they agreed to the scope of this case. And we
 20   were -- this was very important to us, because we heard your
 21   Honor loud and clear at that point. We said we wanted to avoid
 22   this issue from happening, so we put a lot of effort into
 23   making that happen.
 24              In addition, of course Dr. Wicker covers things. Has
 25   -- now he has 270 hours of deposition testimony that he's
Case: 1:17-cv-01973 Document #: 600 Filed: 07/26/19 Page 33 of 56 PageID #:32908
                                                                                   33


 1    incorporating in his analysis. And if you look at his report,
 2    in addition to the documents and all that analysis that was
 3    provided and the interrogatory responses, he addresses that as
 4    well, which as is his right to do.
 5               As your Honor recognized, there isn't an authority in
 6    the Federal Rules, there isn't a single case, there isn't an
 7    order of this Court that Dr. Wicker violated. And in fact at
 8    the time that they were coming up with this -- with this
 9    agreement as to the scope of the case, they knew all the
 10   documents. The documents haven't changed. They knew all the
 11   code citations. They could have -- and they agreed to the
 12   schedule going forward, including the expert schedule, which
 13   gave them an extraordinary amount of time. You know, usually
 14   you get about four weeks to put in an opposition -- opposing
 15   authority, they got more than five. What they didn't do is
 16   say, and we want these page limits on the expert reports
 17   because we need to make sure that we have enough time to
 18   respond to them.
 19              And they can't now, after the fact, after they have
 20   agreed to the scope, after Judge Norgle has told them in
 21   listening to -- they raised every one of the things I'm talking
 22   about, your Honor, in terms of the scope of this case to Judge
 23   Norgle. And he very clearly on the record, he said, I have
 24   read the pleading -- we quoted this in our brief. We have read
 25   the pleadings. I understand your position. Your motion is
Case: 1:17-cv-01973 Document #: 600 Filed: 07/26/19 Page 34 of 56 PageID #:32909
                                                                                   34


 1    denied. When it comes to the pretrial deadlines, go back and
 2    talk about them. But one thing is clear, they can't move the
 3    trial date. And all of that was presented to Judge Norgle, and
 4    it is all the same stuff that we're talking about here.
 5               So that -- when it comes to -- when it comes to the
 6    volume of this, they had months and months to evaluate it. And
 7    this is not something that our -- and it is very -- from our
 8    perspective, a very fair translation of what was at issue in
 9    the case all along to Dr. Wicker's opinions.
 10              On the trial date, one thing -- I'm going to conclude
 11   and then move to the number of deposition days, your Honor,
 12   very brief -- very quickly. But on the trial date, Mr. Cloern
 13   says there is a trial date that's set. We have not put in our
 14   pretrial order yet, so I am not -- I did not know that there is
 15   a trial date that has been set.
 16              But regardless, we absolutely agree with you, your
 17   Honor. We think that this case can be tried in a couple of
 18   weeks.
 19              THE COURT: Is there a -- because I --
 20              MR. ALPER: I don't think --
 21              THE COURT: -- didn't -- yeah, I know you say --
 22              MR. ALPER: I'm sorry, there is a trial date. I
 23   apologize. There is a trial date that's set, and Judge Norgle
 24   has confirmed that that's not moving.
 25              In terms of the number of days for trial, we were not
Case: 1:17-cv-01973 Document #: 600 Filed: 07/26/19 Page 35 of 56 PageID #:32910
                                                                                   35


 1    aware that he had set that yet. But that -- regardless, you're
 2    absolutely right, your Honor, if the issue is they need more
 3    time at trial to put on their case, then that is something that
 4    we need to get through expert discovery, and then we can have a
 5    discussion about that with --
 6               THE COURT: And I would think that at the time that
 7    you're before him at -- actually on trial, you would be
 8    discussing whether more time is needed. And he would be -- he
 9    would respond in an appropriate way at the time given the
 10   circumstances.
 11              MR. ALPER: Absolutely, your Honor. And here's the
 12   thing, we would want some more information before coming to a
 13   full conclusion on that. For instance, we'd like to see their
 14   expert reports.
 15              At this point they have sort of generally denied
 16   everything. You may have seen in our papers. They won't admit
 17   that there is a single line of code copy, even though we can
 18   show thousands of lines that are verbatim. Right?
 19              And so we need to see what are they going to actually
 20   challenge. I mean, they make it like they need to -- that
 21   they're ready to go through every line of Dr. Wicker's report
 22   and then put in their response to everything. That's
 23   not -- and you know that's not how this is going to go. They
 24   can't. They can't. They stole this code. So they need to
 25   come up with other defenses that's likely going to triangulate
Case: 1:17-cv-01973 Document #: 600 Filed: 07/26/19 Page 36 of 56 PageID #:32911
                                                                                   36


 1    around statute of limitations, which has been the thrust of
 2    their defenses so far all along. But whatever it is, we'll
 3    find out in their expert reports.
 4               And then -- and then we'll see how that's -- if that's
 5    a surprise to us. But whatever it is, then we'll have a sense
 6    for the scope of the case and what the actual defenses are and
 7    how much we're going to have to put on for Dr. Wicker.
 8               I mean, how do we know that we should skimp on
 9    anything at this point until we -- it would be a mistake for us
 10   to leave out aspects of our interrogatory responses and then
 11   have them accuse us of a failure of proof when they literally
 12   said we're going to -- that's their defense, we deny
 13   everything. We're going to put you to your proof.
 14              So, in any event, when it -- the trial date issue is
 15   definitively an issue that should be handled later, your Honor.
 16   So we 100 percent agree with you on that.
 17              And then when it comes to the number of deposition
 18   days, we want to be reasonable in that regard. This is not
 19   something that we need to -- this -- this wasn't the focus,
 20   obviously, of their motion.
 21              THE COURT: Mr. Alper, if they say they need five
 22   days, I'm not in a position -- and you say, oh, there
 23   (unintelligible) no, four plus two, well, I'm not in a position
 24   to make an informed judgment about that. I would be simply
 25   picking a number. I'm not going to do that.
Case: 1:17-cv-01973 Document #: 600 Filed: 07/26/19 Page 37 of 56 PageID #:32912
                                                                                   37


 1               If they say they need five days, I think they should
 2    have five days. A few hours here or there don't matter at all.
 3               MR. ALPER: Yeah. The --
 4               THE COURT: You will have the same time.
 5               MR. ALPER: The reality --
 6               THE COURT: If you want it.
 7               MR. ALPER: You know, your Honor, the reality is, you
 8    know, you're right, there is no way that we can in this context
 9    explain here is why this set of technology only needs two days.
 10              The only thing I would say is, of course, we have a
 11   lengthy --
 12              THE COURT: So you'll have a trial within a trial
 13   almost to determine the number of days of a deposition --
 14         (Laughter.)
 15              THE COURT: -- and we can't do that.
 16              MR. ALPER: Yeah. So -- so I -- you know, you need
 17   five days in, at least my practice is -- I have never had a
 18   five-day expert deposition --
 19              THE COURT: Why not?
 20              MR. ALPER: -- (unintelligible) experts.
 21              I'm sorry?
 22              THE COURT: Why not?
 23              MR. ALPER: Because --
 24              THE COURT: What's wrong with five days?
 25              MR. ALPER: Because usually the issue -- when you have
Case: 1:17-cv-01973 Document #: 600 Filed: 07/26/19 Page 38 of 56 PageID #:32913
                                                                                   38


 1    a report, particularly one that goes through, you know, chapter
 2    and verse like this one does --
 3               THE COURT: Yeah.
 4               MR. ALPER: -- there isn't a lot left to ask about
 5    because it is very much in the report.
 6               THE COURT: If they say -- I'm not a seer, and neither
 7    are you. If they say they need that much time and they take
 8    that much time and it is unproductive, your client, at this
 9    point, the costs are zero almost. What could be better for you
 10   than to have them asking these ridiculous, unproductive
 11   questions while you sit there smiling internally at their
 12   foolishness?
 13              MR. ALPER: Yeah. The -- we -- for that, you know, we
 14   can't disagree with you about that, your Honor. And as long as
 15   we figure out how to -- you put that -- fit that in within the
 16   current schedule, which I'm certain that we could do in one way
 17   or another, then --
 18              THE COURT: How many people do you all have working
 19   this? Because it is an -- I'm not asking really. But, my
 20   goodness, you have scores of people in teams working on this
 21   case to help you. You're not just -- you're not the only part
 22   of the program. So I -- if he tells me he wants five days and
 23   you're getting the balance of what you really want, which is
 24   not getting the relief that Hytera wants, I don't understand
 25   (unintelligible) at all.
Case: 1:17-cv-01973 Document #: 600 Filed: 07/26/19 Page 39 of 56 PageID #:32914
                                                                                   39


 1               MR. ALPER: Understood, your Honor.
 2               THE COURT: So go ahead.
 3               MR. CLOERN: Thank you, your Honor. We disagree with
 4    most of what Mr. Alper said in his description of the issues.
 5    I won't belabor it. But just for -- for the record, I'll make
 6    three quick points.
 7               THE COURT: Okay.
 8               MR. CLOERN: The 270 hours of depositions, most of
 9    those were before your Honor made his order that I might
 10   appoint a technical advisor because we were in here saying,
 11   Motorola had given us one sentence description of the trade
 12   secrets and said, well, our responses will explain.
 13              We took hours and hours and hours of depositions, and
 14   the witnesses could not explain the trade secrets. And that's
 15   what resulted ultimately in the deal where we did get some
 16   narration on May 10th. Right? So saying that there has been
 17   270 hours and Hytera knows exactly what Motorola's case is,
 18   that is a bad misrepresentation.
 19              We have been here in front of you -- believe me, I
 20   have a family, I don't want to fly out to Chicago repeatedly,
 21   bother the Court --
 22              THE COURT: Well, it is not bother. It is so much fun
 23   for me when you guys come in.
 24              MR. CLOERN: I'm sure it is.
 25              THE COURT: But it is terrible. I don't
Case: 1:17-cv-01973 Document #: 600 Filed: 07/26/19 Page 40 of 56 PageID #:32915
                                                                                   40


 1    (unintelligible) the five of you. I --
 2               MR. CLOERN: We --
 3               THE COURT: I wouldn't want to be in a plane --
 4               MR. CLOERN: We have been -- we have been trying for
 5    months and months, more than six months, to figure out what
 6    Motorola's case is.
 7               It has been 169 trade secrets. It has been 141. And
 8    we finally got it down to 29. And they said, is that
 9    sufficient? We said, no, but it is better than 141 so we'll
 10   take what we can get right now. And then we'll see.
 11              And we specifically reserved in that document
 12   Mr. Alper was waving around and selectively quoting, we
 13   specifically reserved. We said, when we see your disclosures,
 14   right, then we'll tell you whether that's sufficient.
 15              This was all done before they provided the
 16   disclosures. And what they provided in response to this deal
 17   to narrow the trade secrets to 29, they provided 234 pages of
 18   disclosures about the trade secrets. Each trade secret was
 19   somewhere between two or three pages or some 18 pages of text.
 20   But all those had one or two paragraphs about what the trade
 21   secret is. And then just pages and pages and pages of
 22   citations to source code files. So we --
 23              THE COURT: That's, I take it, the proof of what the
 24   few pages sort of summarized.
 25              MR. ALPER: Well, it -- but what it really is is sort
Case: 1:17-cv-01973 Document #: 600 Filed: 07/26/19 Page 41 of 56 PageID #:32916
                                                                                   41


 1    of burying what the real proof is. But that's fine. We went
 2    through it. We could get through 200 pages of it.
 3               What we had no idea is that between May 10th and June
 4    28th that 200 pages would balloon to over 2000 pages. Right?
 5    Where almost over 1200 of them was the direct equivalent to
 6    those 200, just describing what the trade secret is, which they
 7    undoubtedly had at the time, that we had to pull teeth to get.
 8               THE COURT: Yeah, I don't -- that just doesn't strike
 9    me as so terrible.
 10              MR. CLOERN: The point -- your Honor, our --
 11              THE COURT: It is a huge, big, sophisticated case.
 12              MR. CLOERN: I understand. And our only point in all
 13   this is that -- and I just want to make this clear from the
 14   record, Hytera was not made aware of everything that's -- of
 15   all of what's in that report. We are seeing most of it for the
 16   first time when we got the report and started to read it.
 17              THE COURT: Mr. Alper says that's not so.
 18              MR. CLOERN: And we'll agree to disagree. I just
 19   wanted to make sure that the record was --
 20              THE COURT: And there is no way on earth for me to
 21   resolve that dispute between the two of you.
 22              MR. CLOERN: Understood, your Honor. But I just
 23   wanted to make that clear for -- for the record that Hytera
 24   believes this report is in fact hiding the ball. And what
 25   we're caught between on this is we come to your -- you know,
Case: 1:17-cv-01973 Document #: 600 Filed: 07/26/19 Page 42 of 56 PageID #:32917
                                                                                   42


 1    the parties are in front of your Honor, the magistrate, for
 2    managing discovery issues. But in front of the Article III
 3    Judge Norgle for scheduling issues. And so we're sort of
 4    caught in between where we have got this --
 5               THE COURT: You are before him for scheduling. That's
 6    just relating to the trial, not scheduling issues. That's not
 7    the way I understood what he said.
 8               MR. CLOERN: That's correct. But the problem that we
 9    found ourselves in is that discovery, fact discovery, was
 10   originally set to close in February. And Motorola's right,
 11   there have been four fact discovery extensions. But all of
 12   those extensions are because -- were because we have said, when
 13   are you going to narrow your trade secrets from 140 down? And
 14   when are you going to disclose them?
 15              And we got one, two, three, and finally four. And
 16   this document Mr. Alper waved around extended discovery till
 17   June 19th because we didn't get their disclosures until May
 18   10th. That's why they were fact discovery extensions, because
 19   Motorola waited until the last minute to give us any
 20   disclosures. Not because Hytera wanted them. Hytera wanted to
 21   be done with discovery a long time ago.
 22              And what that did is it then jammed us so that there
 23   is no additional time. I would love -- we were -- and we do
 24   request more time to respond to this report from August 5th.
 25   But the trial is -- trial ready is November 1, and we're
Case: 1:17-cv-01973 Document #: 600 Filed: 07/26/19 Page 43 of 56 PageID #:32918
                                                                                   43


 1    already going to be pushed. So, you know, that will --
 2               THE COURT: So if I extended that time for expert
 3    involvement, say, you guys will go back to Judge Norgle and
 4    you'll say, oh, my gosh, discovery isn't done. How can we be
 5    ready on whatever the date is to try this case? And thus we
 6    need more time.
 7               Now if you were to tell me that nobody is going to go
 8    back to him, I suppose that's a different issue. But that's
 9    not what I -- what I understand to be the case.
 10              MR. CLOERN: Your Honor, I will represent, I will
 11   poke -- poke my hand and write it in blood if you would like,
 12   we will not go -- I will represent it on the record, waive
 13   whatever it is, we will not go back to Judge Norgle and ask to
 14   extend the November 1 trial date. Judge Norgle says we're
 15   going to trial on November 1, and we --
 16              THE COURT: You really should -- you should bet the
 17   farm on that.
 18              MR. CLOERN: I'm sorry?
 19              THE COURT: You should bet the farm on that, as the
 20   expression goes.
 21         (Laughter.)
 22              THE COURT: And I haven't talked to him ever. I can't
 23   remember the last -- I only talked to him in the -- where the
 24   parked cars are. He doesn't talk to people.
 25              MR. CLOERN: If we could have --
Case: 1:17-cv-01973 Document #: 600 Filed: 07/26/19 Page 44 of 56 PageID #:32919
                                                                                   44


 1               THE COURT: So -- but I'm just telling you, you guys,
 2    if you can work out an agreement, it is -- I'm happy to have
 3    you. You can take discovery up to the day of the trial if you
 4    will both -- all of you -- five of you were in agreement so
 5    long as you understood that you couldn't go anywhere to get
 6    anything done if there was a dispute.
 7               But I can't do that because you'll then use the one to
 8    try to manipulate the other and extend the other. I can't --
 9    so I can't do it.
 10              MR. CLOERN: Well, this -- for this issue, our report
 11   is due on August the 5th. We would ask for two weeks, two
 12   additional weeks. And then the expert discovery schedule
 13   slides two weeks.
 14              We're already doing all of our pretrial disclosures,
 15   all pretrial orders and stuff.
 16              THE COURT: Well, Mr. Alper, what's your view of that?
 17              MR. ALPER: So I think we need to chance to talk about
 18   the order.
 19              THE COURT: Sit down. You're here.
 20              MR. ALPER: We could do that. We'd like --
 21              THE COURT: I mean, you're here. You sit down. I
 22   actually have something to do that will take a little time.
 23              If you guys are in agreement about the length of the
 24   schedule, the expert discovery schedule, and that neither side
 25   will make any application to Judge Norgle, I'm happy to do
Case: 1:17-cv-01973 Document #: 600 Filed: 07/26/19 Page 45 of 56 PageID #:32920
                                                                                   45


 1    anything you want to do. Anything.
 2               But the order is going to provide in representations
 3    by both sides there will be no application -- because he will
 4    look at that -- not that he would care what I did anyway, but
 5    he will actually deny the order of extension.
 6               So but if you can work it out so that you're
 7    all -- five of you are happy, I'm happy to do whatever you want
 8    to do.
 9               So go across the hall or go into my -- go into my
 10   office. Out here to the left and then -- oh, there is no --
 11              The government is not here?
 12         (Discussion off the record.)
 13              THE COURT: Oh, okay. Well, sit down here or go in my
 14   office.
 15              MR. ALPER: We can go down to the cafeteria.
 16              THE COURT: Oh, go down to the cafeteria. That's
 17   fine.
 18              Come up and tell me whatever you want to do.
 19              MR. ALPER: Okay. We'll do that. Thank you.
 20              THE COURT: I'll wait for you. Thanks.
 21              MR. CLOERN: Thank you, your Honor.
 22              MR. STRINGFIELD: Thank you, your Honor.
 23         (Brief recess.)
 24              THE COURT: Okay, folks.
 25              Okay.
Case: 1:17-cv-01973 Document #: 600 Filed: 07/26/19 Page 46 of 56 PageID #:32921
                                                                                   46


 1               MR. ALPER: Good morning, your Honor.
 2               THE COURT: (Unintelligible) so long.
 3               MR. ALPER: We have an agreement.
 4               THE COURT: Okay.
 5               MR. ALPER: And on the schedule, which should resolve
 6    things for today. With the understanding that Hytera will
 7    never attempt to move the trial date again, we have agreed to
 8    extend what you said.
 9               MR. CLOERN: That's right. I was just --
 10              MR. ALPER: We --
 11              THE COURT: It just sounded (unintelligible).
 12              MR. CLOERN: It sounds so, we'll never again --
 13              MR. ALPER: It is the way you said it.
 14              I think it is what counsel said.
 15              MR. CLOERN: I did it. We --
 16              THE COURT: Okay. So we (unintelligible). The trial
 17   date shall stand. Nobody will ask that it be changed.
 18              MR. ALPER: Yes.
 19              THE COURT: Right?
 20              MR. CLOERN: Correct. Yes, your Honor.
 21              THE COURT: Okay.
 22              MR. ALPER: And then we have a series of dates that we
 23   agreed to. We worked through the entire pretrial schedule.
 24              THE COURT: Well, hold on. (Unintelligible).
 25              Okay.
Case: 1:17-cv-01973 Document #: 600 Filed: 07/26/19 Page 47 of 56 PageID #:32922
                                                                                   47


 1               MR. ALPER: And -- oops.
 2               And I -- the top level is that we provided -- we
 3    agreed to an extension on the amount of time that Hytera has to
 4    respond to our opening expert reports. And I can give you -- I
 5    can walk through the dates if you would like, your Honor.
 6               THE COURT: Yeah, I -- it is up to you. Do you want
 7    them in an order or you do you want to trust each other?
 8               MR. De VRIES: Your Honor, I think that -- so there is
 9    a conference before Judge Norgle this Friday. He -- Judge
 10   Norgle had originally set a conference for the purpose of
 11   ensuring that the parties reached an agreement as to the -- a
 12   pretrial date.
 13              THE COURT: (Unintelligible).
 14              MR. DeVRIES: And so it seems that we -- one way we
 15   could do is to submit to the Court a -- this agreed-upon
 16   schedule. That should also resolve Friday's conference and
 17   render it unnecessary.
 18              THE COURT: No, I would prefer to -- I'll enter the
 19   order, and then you folks call his courtroom -- great guy.
 20   Tell him you have got a thing (unintelligible) that has been
 21   issued on the docket, and (unintelligible).
 22              MR. De VRIES: Yes, your Honor.
 23              THE COURT: Okay. How -- well, then let's go through
 24   the dates.
 25              MR. ALPER: Yeah.
Case: 1:17-cv-01973 Document #: 600 Filed: 07/26/19 Page 48 of 56 PageID #:32923
                                                                                   48


 1               THE COURT: And, Jan, you'll take the dates down?
 2               MR. ALPER: Yeah.
 3               THE COURT: They agreed-on dates.
 4               MR. ALPER: So here are the agreed-on dates.
 5               THE COURT: With the trial remaining in place.
 6               MR. ALPER: Yes.
 7               THE COURT: And does he have a schedule for pretrial
 8    conferences and so on?
 9               MR. ALPER: We have a deadline for the pretrial order,
 10   when that's due to --
 11              THE COURT: So that's all done.
 12              MR. ALPER: And that -- there were not -- this does
 13   not move that date.
 14              THE COURT: Right. (Unintelligible).
 15              MR. ALPER: So this leads up to the date that we
 16   submit the pretrial order.
 17              THE COURT: So these are dates up to the pretrial
 18   order. And the submission then stands, right?
 19              MR. ALPER: Yes.
 20              THE COURT: Okay.
 21              MR. CLOERN: Yes, your Honor.
 22              THE COURT: Okay. All right. So what are the dates?
 23              MR. ALPER: Okay. So August 13th, 2019, is rebuttal
 24   expert -- Hytera's rebuttal expert reports.
 25              THE COURT: Okay.
Case: 1:17-cv-01973 Document #: 600 Filed: 07/26/19 Page 49 of 56 PageID #:32924
                                                                                   49


 1               MR. ALPER: August 30th, 2019, are --
 2               THE COURT: 30, yeah.
 3               MR. ALPER: -- Motorola's reply, expert reports.
 4               THE COURT: Motorola reply expert reports. Okay.
 5               MR. ALPER: August 26th, 2019, is -- Motorola serves
 6    trial exhibit lists and trial deposition designations.
 7               THE COURT: And trial what?
 8               MR. ALPER: Deposition designations.
 9               And on that date --
 10              THE COURT: Okay.
 11              MR. ALPER: -- both sides exchange their trial witness
 12   lists.
 13              THE COURT: Okay.
 14              MR. ALPER: Then September 4th Hytera serves its trial
 15   exhibits and deposition designations.
 16              It then provides --
 17              THE COURT: Trial exhibits and?
 18              MR. ALPER: And deposition designations.
 19              THE COURT: Designation?
 20              MR. ALPER: Deposition designations.
 21              THE COURT: Oh, deposition.
 22              MR. ALPER: And then it also serves its objections to
 23   Motorola's witness list, exhibit lists.
 24              THE COURT: Hold on.
 25              MR. ALPER: Okay.
Case: 1:17-cv-01973 Document #: 600 Filed: 07/26/19 Page 50 of 56 PageID #:32925
                                                                                   50


 1               THE COURT: Motorola list, witness list?
 2               MR. ALPER: Correct, yes.
 3               THE COURT: And?
 4               MR. ALPER: Exhibit list. So they are going to object
 5    to our witness list.
 6               THE COURT: And?
 7               MR. ALPER: Our exhibit list and deposition
 8    designations.
 9          (Discussion off the record.)
 10              MR. ALPER: And Hytera will also provide on that date
 11   its counter designations. So counter designations to our
 12   deposition designations.
 13              And one more thing on that --
 14              THE COURT: Hold on. Hold on.
 15              MR. ALPER: Yes.
 16              THE COURT: I'm sorry. Let me show you.
 17              Hytera will provide objections, to what?
 18              MR. ALPER: Objections to exhibit lists or -- I'm
 19   sorry. Motorola's exhibit list, Motorola's deposition
 20   designations or -- I'm sorry. Let me say that better because
 21   that's -- Hytera will provide objections to Motorola's exhibit
 22   list and deposition designations.
 23              Hytera will also provide its counter designations.
 24              And then one other thing.
 25              MR. CLOERN: Did we actually do objections to witness
Case: 1:17-cv-01973 Document #: 600 Filed: 07/26/19 Page 51 of 56 PageID #:32926
                                                                                   51


 1    lists?
 2               MR. ALPER: No, we're going to do it right then.
 3               THE COURT: And provide --
 4               MR. ALPER: Okay.
 5               THE COURT: After deposition, what comes next?
 6               MR. ALPER: And then after -- in addition to Hytera
 7    providing their counter designations, so they object to witness
 8    -- exhibit list and deposition designations. And then they
 9    provide their counter designations.
 10              THE COURT: Oh, provide counter designations.
 11              MR. ALPER: Yes.
 12              MR. CLOERN: Your Honor, by the way, I think it is
 13   good to go through all this on the record, but we're happy to
 14   submit a chart.
 15              THE COURT: Oh, good. Would you do that? That would
 16   be --
 17              MR. CLOERN: Absolutely. Yeah.
 18              THE COURT: You can trust us --
 19              MR. ALPER: We can certainly do that.
 20              THE COURT: Oh, good. So let's do this.
 21              MR. CLOERN: We will get that to you -- I think we can
 22   work that out and get that -- email that over to the Court
 23   today.
 24              MR. ALPER: Yeah, for sure. We already were -- we
 25   spent time downstairs.
Case: 1:17-cv-01973 Document #: 600 Filed: 07/26/19 Page 52 of 56 PageID #:32927
                                                                                   52


 1               THE COURT: Wonderful. That's -- that would be
 2    terrific.
 3               All right. So I'll just -- I will enter the
 4    appropriate order and say that the scheduling list will follow.
 5    As soon as we get it, call and tell Jan you have actually sent
 6    it so we don't overlook it.
 7               And then I'll quote it in -- or she'll put it in the
 8    other, agreement as to -- part of the record --
 9               MR. CLOERN: Thank you.
 10              THE COURT: -- in the -- you know. Thank you very
 11   much.
 12              What an exciting trial. It is not going to settle?
 13              MR. ALPER: Not -- no, not right now. Right now it
 14   is --
 15              THE COURT: Can I ask you a question?
 16              MR. ALPER: Certainly.
 17              THE COURT: Assuming you were to win, what is your
 18   calculation? Just -- I'm curious, and I'll tell you why in a
 19   minute.
 20              Let's go off the record.
 21         (Discussion off the record.)
 22              THE COURT: I'm asking the wrong question. Assuming
 23   Hytera were to -- what's -- no.
 24              Assuming Motorola wins, what's your calculations?
 25   (Unintelligible). I'm --
Case: 1:17-cv-01973 Document #: 600 Filed: 07/26/19 Page 53 of 56 PageID #:32928
                                                                                   53


 1               MR. ALPER: So in terms of the damages that --
 2               THE COURT: Yeah.
 3               MR. ALPER: So we now have an expert report on
 4    damages.
 5               THE COURT: What does he think?
 6               MR. ALPER: His conclusion is in the multiple hundreds
 7    of millions for compensatory damages.
 8               THE COURT: Multiple hundreds of millions?
 9               MR. ALPER: Yes.
 10              THE COURT: How many?
 11              MR. ALPER: It depends on -- you know, there is
 12   various different calculations. But I would say in the $300
 13   million range.
 14              THE COURT: There was -- some people came in the other
 15   day -- did I tell you this story?
 16              MR. ALPER: And that's the compensatory component.
 17   Obviously there is a punitive component.
 18              THE COURT: And what's that?
 19              MR. ALPER: Ummm --
 20              THE COURT: And --
 21              MR. ALPER: So that's not the subject of expert. You
 22   know, that hasn't really been the focus --
 23              THE COURT: What would (unintelligible) the jury --
 24              MR. ALPER: The jury can -- the jury will have that
 25   issue, and they can come up with a number that can be
Case: 1:17-cv-01973 Document #: 600 Filed: 07/26/19 Page 54 of 56 PageID #:32929
                                                                                   54


 1    obviously, as you know, it could be a couple orders in
 2    magnitude of over the compensatory damages.
 3               THE COURT: It is a really large case.
 4               MR. ALPER: It is a large number.
 5               MR. CLOERN: Hytera for its part, your Honor,
 6    is -- we'd like to have a settlement conference. Has raised
 7    settlement and proposed structure, but we haven't really heard
 8    back yet.
 9               THE COURT: Some folks came in the other day. If I
 10   told you this (unintelligible) if I told you this, I'll stop.
 11              And the lawyer was from a very large firm. Not as big
 12   as Kirkland, but pretty big. And she (unintelligible) the
 13   pretending. And I don't remember what the other side
 14   (unintelligible). The plaintiffs were too hard or not. They
 15   might, but I -- I don't know.
 16              So they walked out. And the plaintiffs have -- the
 17   defendant had gotten three of the four counts dismissed on
 18   motion. And they couldn't lose the last count. And it went to
 19   trial, and the verdict was for half a billion dollars. Not
 20   (unintelligible) have been, you know, 30 million or so.
 21              The day after the verdict, the Judge called them in
 22   and tried to resolve their case in light of what the jury
 23   (unintelligible). The defense lawyer was very, very lovely and
 24   said, (unintelligible) can't lose in the Court of Appeal. And
 25   then the Judge said something that the defense -- the defense
Case: 1:17-cv-01973 Document #: 600 Filed: 07/26/19 Page 55 of 56 PageID #:32930
                                                                                   55


 1    lawyers said, I object. I resent that you're saying that.
 2    (Unintelligible) you're saying that.
 3               And the Judge who has a lifetime job said, that is my
 4    job. I (unintelligible) why shouldn't I (unintelligible).
 5               And the day after, the new businessman who was in
 6    charge of the defendant company settled the case for a lot of
 7    -- a lot of money. So you guys should think about it. If you
 8    can -- I would be flabbergasted if you settled this case.
 9               MR. ALPER: Yeah. Motorola -- so there is a history
 10   of settlement discussions. Motorola is a mature company.
 11   They, you know, are very willing to engage. And we, as
 12   counsel, have had -- we have been talking. So just -- when you
 13   ask will the case settle, right now there is no settlement on
 14   the horizon. But Motorola is open to --
 15              THE COURT: Well, if you go to trial, it would be
 16   really interesting to see what happens.
 17              Okay. Well, you will let me know (unintelligible).
 18   We'll look for your order and put it on the docket. And that
 19   will be the order for the case. And then you'll do whatever
 20   you're going to do.
 21              Okay. So I probably won't (unintelligible) be back.
 22   You won't be back (unintelligible) trial.
 23              MR. ALPER: I would imagine not.
 24              MR. CLOERN: I would not -- yeah, I would imagine we
 25   won't be back.
Case: 1:17-cv-01973 Document #: 600 Filed: 07/26/19 Page 56 of 56 PageID #:32931
                                                                                   56


 1               THE COURT: But thank you for a wonderfully
 2    entertaining and educational (unintelligible) sessions. I'll
 3    look forward to seeing it in (unintelligible) reports.
 4               MR. ALPER: Yeah. Thank you, your Honor --
 5               MR. CLOERN: Thank you, your Honor.
 6               MR. ALPER: -- for your tremendous effort helping us.
 7               THE COURT: Well, I just listened to what you all have
 8    to say.
 9               All right. Thank you.
 10              MR. CLOERN: Thank you, your Honor.
 11              MR. ALPER: Thank you, your Honor.
 12         (Which concluded the proceedings.)
 13                                    CERTIFICATE
 14              I certify that the foregoing is a correct transcript
 15   from the digital recording of proceedings in the above-entitled
 16   matter to the best of my ability, given the limitation of using
 17   a digital-recording system.
 18

 19

 20   / s/ Pamel a S.   War r en                       July 17, 2019
      Official Court Reporter                               Date
 21   United States District Court
      Northern District of Illinois
 22   Eastern Division
 23

 24

 25
